DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Para. [0027], lines 15-18 state that the second mounting fitting 34 is disposed at a second end 54, while a first mounting fitting 32 is disposed at a first end 52. However, the Figures (namely Fig. 2) show the first mounting fitting 32 proximate the second end 54, and the second mounting fitting 34 proximate the first end 52. This confusion between the location of the first and second ends in relation to the mounting fittings, ribs, apertures, wheel and vehicle chassis persists throughout the specification and claims. Revision is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 states that “the first end is located near a wheel and the second end is located near a vehicle chassis”, while claims 2-4 state that there are “a plurality of apertures disposed proximate the second end” and “a plurality of ribs disposed proximate the first end”, placing the apertures near the vehicle chassis and the ribs near the wheel”. Additionally, the specification states in Para. [0029] that the plurality of apertures are disposed proximate the second end (vehicle chassis end) and the ribs are disposed proximate the first end (wheel end). Both the claims and specification disagree with Figures 1 and 2, which both show the apertures disposed on the end closer to the wheel and the ribs disposed on the end closer to the vehicle chassis (bottom and top ends, respectively). For examination purposes, the examiner has interpreted all claim language to agree with the figures, i.e claim 2 was interpreted to read “… a plurality of apertures disposed proximate the first end.” Appropriate correction is required. See also: claims 10-13
Claim 16 recites the limitation "the plate-like structure of the second connecting structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lamberti et al. (US 8733746 B1), hereinafter Lamberti.
	Regarding claim 1, Lamberti discloses a shock absorber (Fig. 2 & 3) comprising:
	a monolithic elastomeric body 110 (Col. 4, lines 64-67) comprising a first end (bottom end) and a second end (top end), wherein the first end is located near a wheel (Col. 5, line 52; bottom plate 160 is connected to vehicle axle; col. 1, lines 19-22) and the second end is located near a vehicle chassis (Col. 5, lines 51-52; ‘Vehicle frame’), wherein the monolithic elastomeric body 110 is configured to transfer loads and provide a variable dampening and a variable stiffness from the first end to the second end (Col. 1, lines 13-24; the radius of the monolithic elastomeric body 110 changes throughout the vertical profile of the body, meaning that it would have variable stiffness and dampening characteristics corresponding to the different radii. Further, the first end has one threaded hole 130, while the second end has two threaded holes 130, which would 
	Regarding claim 4, Lamberti further discloses that the monolithic elastomeric body 110 includes a plurality of ribs (Fig. 2, humps defined by convolutions 140) disposed proximate the first end (bottom end).
	Regarding claim 5, Lamberti further discloses a first mounting fitting (Fig. 2; hole 130 on bottom surface of 110) having a first connecting structure and a second mounting fitting (pair of holes 130 on top surface of 110). The claimed phrase “wherein the monolithic elastomeric body is molded around the first connecting structure and the second connecting structure” is being treated as a product by process limitation; that is   the molding process claimed results in no structural difference between the claimed invention and the invention disclosed by Lamberti. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.
	Regarding claim 18, Lamberti discloses a shock absorber (Fig. 2 & 3) comprising:
	a monolithic elastomeric body 110 having a first end (bottom end) and a second end (top end), wherein the first end comprises at least one of an aperture and a rib (humps defined by convolutions 140) and the second end comprises at least one of an aperture and a rib (humps defined by convolutions 140), wherein the first end is configured to absorb loads delivered to a wheel (Col. 5, line 52 states bottom plate 160 
	Regarding claim 20, Lamberti further discloses a first mounting fitting (Fig. 2; hole 130 on bottom surface of 110) having a first connecting structure and a second mounting fitting (pair of holes 130 on top surface of 110). The claimed phrase “wherein the monolithic elastomeric body is molded around the first connecting structure and the second connecting structure” is being treated as a product by process limitation; that is   the molding process claimed results in no structural difference between the claimed invention and the invention disclosed by Lamberti. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-3, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberti in view of Ciolczyk et al. (FR 2786838 A1), hereinafter Ciolczyk.
	Regarding claim 2, Lamberti discloses all aspects of the invention as described above except that the monolithic elastomeric body includes a plurality of apertures disposed proximate the second end.
	Ciolczyk teaches (Fig. 2) a monolithic elastomeric body 1 that includes a plurality of apertures (Fig. 2, openings defined by lattice structure) disposed proximate a second end 11.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lamberti by adding a plurality of apertures near the second end of the elastomeric body as disclosed by Ciolczyk because the cellular-like structure of the apertures allows the absorption and compression of the structure while limiting radial expansion (Pg. 2, lines 74-76 of Translation).
Regarding claim 3, Lamberti, modified as above, further discloses that the monolithic elastomeric body 110 includes a plurality of ribs (Fig. 2 of Lamberti, humps defined by convolutions 140) disposed proximate the first end (bottom end).
Regarding claim 9, Lamberti discloses all aspects of the current invention as described above except that the monolithic elastomeric body further comprises apertures disposed proximate the second end, the apertures defining a honeycomb geometry.


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lamberti by adding a plurality of apertures near the second end of the elastomeric body as disclosed by Ciolczyk because the cellular-like structure of the apertures allows the absorption and compression of the structure while limiting radial expansion (Pg. 2, lines 74-76 of Translation).
Regarding claim 19, Lamberti does not disclose that the first and second end each comprise a plurality of apertures.
Ciolczyk teaches (Fig. 2) a monolithic elastomeric body 1 that includes a plurality of apertures (Fig. 2, openings defined by lattice structure) disposed proximate a first and second end 11, 12.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lamberti by adding a plurality of apertures near the first and second end of the elastomeric body as disclosed by Ciolczyk because the cellular-like structure of the apertures allows the absorption and compression of the structure while limiting radial expansion (Pg. 2, lines 74-76 of Translation).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberti in view of Wylie (US 2241026 A).
claim 5, although Lamberti does disclose a mounting structure as described above, Wylie teaches another means for mounting the monolithic elastomeric body.
Wylie teaches a shock absorber (Fig. 2-5) comprising a first mounting fitting 33 (top anchor) having a first connecting structure 34 and a second mounting fitting 33 (bottom anchor) having a second connecting structure 34, wherein the body 30 is molded around the first connecting structure 34 and the second connecting structure 34 (Col. 2, line 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lamberti by adding a first and second mounting fitting with a first and second connecting structure as disclosed by Wylie because mounting the body in this manner reduces the “play” of the parts to reduce the “float”, or unnecessary movement, of the body (Col. 1, lines 31-33). Additionally, molding the body around the connecting structures prevents the connecting structures from undesirably being separated from the body during use.
Regarding claim 6, Lamberti, modified as above, further discloses that the first connecting structure 33 includes a plate-like structure 34 embedded within the monolithic elastomeric body 30 (Fig. 5 of Wylie).
Regarding claim 7, Lamberti, modified as above, further discloses that the second connecting structure 33 includes a plate-like structure 34 embedded within the monolithic elastomeric body 30 (Fig. 5 of Wylie).
claim 8, Lamberti, modified as above, further discloses that the plate-like structure 34 is connected to the first mounting fitting 33 by a reduced diameter neck region 35 (Fig. 5 of Wylie).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberti in view of Heron et al. (US 2006/0273540 A1), hereinafter Heron.
Regarding claim 10, Lamberti discloses a vehicle suspension system (Fig. 2 & 3) comprising:
a shock absorber (Fig. 2) including a first mounting fitting 130 (top hole in Fig. 2) having a first connecting structure;
a second mounting fitting 130 (bottom holes in Fig. 2) having a second connecting structure; and
	a monolithic elastomeric body 110 (Col. 4, lines 64-67) secured to the first connecting structure and the second connecting structure 130 (Fig. 3), wherein the monolithic elastomeric body 110 is configured to provide a predetermined stiffness and dampening characteristics (Col. 1, lines 13-24; “providing support for the suspension… providing damping), wherein the monolithic elastomeric body 110 has a lower stiffness near the first connecting structure (top end of 110 will have a lower stiffness because it contains two mounting structures 130, therefore removing more material and providing a smaller cross sectional area and lower stiffness) and a higher dampening constant near the second connecting structure (Fig. 2, bottom end of 110 only contains one mounting structure 130 which results in a higher dampening constant when compared with the top end, which has two mounting structures). Additionally, the convolutions 140 of Lamberti, such as the lower convolution labeled in Fig. 2, will have a lower stiffness 
	Lamberti does not disclose a suspension arm connected to a vehicle frame or body, a wheel supported by the suspension arm, or that the shock absorber is connected between the vehicle frame or body and the suspension arm.
	Heron teaches (Fig. 1a) a vehicle suspension system 10 comprising:
	a suspension arm 18 connected to a vehicle frame or body (via structures 16 and 14);
	a wheel (Para. [0033]) supported by the suspension arm 18 (via axle 102); and
	a shock absorber 28 connected between the vehicle frame or body 14 and the suspension arm 18 (Fig. 1a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lamberti by mounting the shock absorber between a vehicle frame and a suspension arm as disclosed by Heron because the suspension arm isolates the vibration of the axle of the vehicle from the vehicle body itself when the vehicle is in motion (Para. [0032] of Heron).
Regarding claim 13, Lamberti further discloses that the monolithic elastomeric body 110 includes a plurality of ribs (Fig. 2, humps defined by convolutions 140) disposed proximate the first connecting structure 130 (bottom end).
Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberti in view of Heron, and further in view of Ciolczyk.
Regarding claim 11, Lamberti discloses all aspects of the invention as described above except that the monolithic elastomeric body includes a plurality of apertures disposed proximate the second connecting structure.
	Ciolczyk teaches (Fig. 2) a monolithic elastomeric body 1 that includes a plurality of apertures (Fig. 2, openings defined by lattice structure) disposed proximate a second connecting structure 11.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lamberti by adding a plurality of apertures near the second end of the elastomeric body as disclosed by Ciolczyk because the cellular-like structure of the apertures allows the absorption and compression of the structure while limiting radial expansion (Pg. 2, lines 74-76 of Translation).
Regarding claim 12, Lamberti, modified as above, further discloses that the monolithic elastomeric body 110 includes a plurality of ribs (Fig. 2 of Lamberti, humps defined by convolutions 140) disposed proximate the first connecting structure 130 (bottom end).
Ciolczyk teaches (Fig. 2) a monolithic elastomeric body 1 comprising apertures (Fig. 2, openings defined by lattice structure) disposed proximate a second connecting structure 11, the apertures defining a honeycomb geometry (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lamberti by adding a plurality of apertures near the second end of the elastomeric body as disclosed by Ciolczyk because the cellular-like structure of the apertures allows the 
Regarding claim 17, Lamberti discloses all aspects of the current invention as described above except that the monolithic elastomeric body further comprises apertures disposed proximate the second end, the apertures defining a honeycomb geometry.
	Ciolczyk teaches (Fig. 2) a monolithic elastomeric body 1 comprising apertures (Fig. 2, openings defined by lattice structure) disposed proximate a second end 11, the apertures defining a honeycomb geometry (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lamberti by adding a plurality of apertures near the second end of the elastomeric body as disclosed by Ciolczyk because the cellular-like structure of the apertures allows the absorption and compression of the structure while limiting radial expansion (Pg. 2, lines 74-76 of Translation).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberti in view of Heron, and further in view of Wylie
Regarding claim 14, although Lamberti does disclose the mounting structure of claim 10 with a first mounting fitting and a second mounting as described above, Wylie teaches another means for mounting the monolithic elastomeric body.
Wylie teaches a shock absorber (Fig. 2-5) including a first mounting fitting 33 (top anchor) having a first connecting structure 34 and a second mounting fitting 33 (bottom anchor) having a second connecting structure 34. Wylie further discloses that the first 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lamberti by adding a first and second mounting fitting with a first and second connecting structure as disclosed by Wylie because mounting the body in this manner reduces the “play” of the parts to reduce the “float”, or unnecessary movement, of the body (Col. 1, lines 31-33). Additionally, molding the body around the connecting structures prevents the connecting structures from undesirably being separated from the body during use.
Regarding claim 15, Lamberti, modified as above, further discloses that the second connecting structure 33 includes a plate-like structure 34 embedded within the monolithic elastomeric body 30 (Fig. 5 of Wylie).
Regarding claim 16, Lamberti, modified as above, further discloses that the plate-like structure 34 is connected to the first mounting fitting 33 by a reduced diameter neck region 35 (Fig. 5 of Wylie).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach shock absorbers of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616